Citation Nr: 1801593	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  12-22 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	James M. Brzezinski, Esq.


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to September 1987 and from November 2003 to April 2005, including service in the Southwest Asia theater of operations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

In March 2014, the Veteran requested a Board videoconference hearing.  Subsequently, in November 2015, he withdrew his request.

In December 2017, the Veteran's representative requested that the Veteran's case be advanced on the docket because of the Veteran's homelessness.  The Board hereby grants the motion.  As such, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2)(2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, further development is required prior to the adjudication of the Veteran's claim.

Specifically, in August 2012, the Veteran was provided a VA examination in regard to his right knee disability.  During this examination, the Veteran stated that he started to have problems when he was trying to pass physical training tests while in Iraq.  The Veteran further stated that when he began having right knee pain in service, it was intermittent in nature and was associated with running and marching activities.  The examiner diagnosed the Veteran with status post total right knee replacement and opined that it was less likely than not that the Veteran's current right knee disability was related to service.  In support of his opinion, the examiner stated that: (1) there was a lack of complaints of or treatment for a right knee problem in service; (2) there was no treatment for or complaints of a specific right knee disability within 1 year after discharge; (3) a VA treatment record indicated that the Veteran had prior knee issues before service since he was the age of 16; and (4) degenerative joint disease, which led to the total right knee replacement, accumulated over an extended period of time and would not have incurred in or been aggravated by a period of 16 months of active duty service.

A VA medical opinion will be considered adequate if it (1) is based upon consideration of the Veteran's prior medical history, (2) describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one,'" Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)), and (3) "supports its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In this case, the Board finds the August 2012 VA examination to be inadequate for adjudicative purposes.  Specifically, although a specific right knee injury or condition was not documented in the Veteran's service treatment records (STRs), in the August 2012 Statement of the Case, the AOJ found lay statements regarding the Veteran's right knee issues in service to be credible.  Thus, the Veteran's descriptions of in-service right knee pain should not have been discounted due to a lack of documentation in the STRs. 

Additionally, while a lone June 2006 VA treatment record did note a medical history of right knee pain since the age of 16, a pre-existing right knee disability was not noted upon the Veteran's April 1986 enlistment and February 2002 entrance examinations.  

Every veteran is presumed to be in sound condition upon entrance into active duty, except for defects or diseases noted on the entrance examination.  This presumption is rebuttable by clear and unmistakable evidence that a condition preexisted service and was not aggravated in service.  See 38 U.S.C. §§ 1111, 1153; 38 C.F.R. §§ 3.304(b), 3.306.  Clear and unmistakable evidence is a high standard, which means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (quoting Vanerson v. West, 12 Vet. App. 254, 258-59 (1999) (internal quotation marks omitted).  The clear-and-unmistakable evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  

The August 2012 VA examiner's opinion is therefore insufficient for rebutting the presumption of soundness.  Accordingly, a new VA examination is also warranted so an opinion may be rendered that does not entertain the possibility that the Veteran's right knee condition preexisted service.

Lastly, given the need to remand the foregoing claim to provide the Veteran with a new VA examination, any outstanding VA treatment records should also be obtained-particularly those dated since March 2017.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain updated VA treatment records and associate them with the claims file, particularly those dated since March 2017.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

2. After the above has been completed to the extent possible, schedule the Veteran for a VA examination with an appropriate clinician to determine the nature and etiology of a right knee disability.  The clinician should review the Veteran's entire claims file and any relevant studies, tests, and evaluations deemed necessary should be performed.  The clinician should then address the following:

(a) Please identify any current right knee disabilities by diagnosis.  Please note that although the Veteran may not meet the criteria for a certain diagnosis at the present time, diagnoses made prior to and since the date of claim filing (December 2011) meet the criteria for a "current" diagnosis.  

(b) For each disability identified, please state whether it is at least as likely as not (50 percent probability or more) that the disability had its onset in, was caused by, or is otherwise related to service.

(c) If arthritis or a similar disability is identified under part (a), please state whether it is at least as likely as not (50 percent probability or more) that the disability became manifest within one year of April 5, 2005.  

In offering any opinion, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection.  Also, please note that lay statements by the Veteran and others describing right knee pain in service have already been deemed credible by VA.

For any opinion provided, please provide a complete rationale.  If you cannot provide an opinion without resorting to speculation, please explain why an opinion cannot be provided (e.g., lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




